Per Curiam.
The application for leave to appeal is denied for the reasons set forth in detail in the opinion and order of Chief Judge Niles denying post conviction relief. The claim of the applicant—raised below though apparently not considered—that his statement to the police had been obtained by “threats, manhandling and harsh brutality” was not a ground for relief in this collateral proceeding. There would be no point in remanding it for further consideration of this matter. Cf. Daniels v. Warden, 222 Md. 606, 158 A. 2d 763 (1960).

Application denied.